DETAILED ACTION
Status of Claims
The following is a non-final, first office action in response to the amendment filed April 3, 2020.  Claims 1-41 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 3, 2020 and April 6, 2020, has been considered by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, 14, 16-18, 23, 28, 29, 37, and 41 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claims 1, 13, 14, 16-18, 23, 28, 29, 37, and 41, these claims recite “and/or.”  Using optional language such as “and/or” makes these claims indefinite.  For purposes of the examination, the Examiner is interpreting the term “and/or” to mean “or.”

Claims 2-12, 15, 19-22, 24-27, 30-36, 38, and 40 are dependent and rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17, 19-38, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheyer et al (US 2013/0110519 A1).

Regarding claims 1, 28, and 41, Cheyer discloses a computer-implemented method for modifying a Conversational User Interface (CUI) and Graphical User Interface (GUI) associated with a website or a web application running on a front-end device, the method comprising: 
capturing user interactions with the website or web application on the front-end device, the user interactions including at least one of. GUI inputs and CUI inputs (Cheyer:  paragraph [0009], paragraph [10] - In addition, in various embodiments, the assistant of the present invention provides a conversational interface, paragraph [161], Figure 2); 
determining user intent, based on said at least one captured GUI and CUI inputs (Cheyer:  paragraph [0009], paragraph [10], paragraph [161], Figure 2);
building a context chain, based on GUI interaction history and/or CUI interaction history of the user on the website or a web application (Cheyer:  paragraph [11] - various types of available context data, paragraph [147], paragraph [161], paragraph [328]);
finding a match between said intent and context chain (Cheyer:  paragraph [128] - mappings from intent to service parameters, paragraph 130]-[132], paragraph [147], paragraph [376], paragraph [377], paragraph [378] - representations of user intent an context);
retrieving a list of actions based on said match (Cheyer:  paragraph [871]-[886]);
executing said list of actions at the back-end system and/or at the front-end device and modifying the CUI, based on the captured GUI inputs (Cheyer:  paragraph [161], paragraph [871]-[886]);
modifying the GUI, based on the captured CUI inputs (Cheyer:  paragraph [216], paragraph [610]).

Regarding claim 2, Cheyer discloses all of the limitations as noted above in claim 1.  Cheyer further discloses establishing a session between the front-end device and a back-end system prior to capturing the user interactions (Cheyer: paragraph [216], paragraph [610]). 

Regarding claims 3 and 30, Cheyer discloses all of the limitations as noted above in claims 2 and 29.  Cheyer further discloses wherein the step of executing said list of actions includes changing information displayed on the GUI, based on a request made by the user through the CUI (Cheyer: paragraph [871]-[886]).  

Regarding claims 4 and 31, Cheyer discloses all of the limitations as noted above in claims 3 and 30.  Cheyer further discloses wherein the step of executing said list of actions includes asking a question to the user, by displaying text or emitting speech audio signals, through the CUI, based on a selection by the user of a visual element displayed on the GUI (Cheyer: paragraph [148]-[157]).  

Regarding claims 5 and 32, Cheyer discloses all of the limitations as noted above in claims 4 and 31.  Cheyer further discloses wherein: - the CUI inputs from the user include at least one of: text inputs; and speech inputs; and - the GUI inputs include at least one of: mouse clicking; scrolling; swiping; hovering; and tapping through the GUI (Cheyer: paragraph [161]).  

Regarding claim 6, Cheyer discloses all of the limitations as noted above in claim 5.  Cheyer further discloses wherein the step of determining user intent comprises: passing the CUI inputs through a Natural Language Understanding (NLU)/Natural Language Processing (NLP) module of the back-end system; passing the GUI inputs through a Front-End Understanding (FEU) module of the back-end system module; and selecting user intent from a list of predefined intents (Cheyer: paragraph [128], paragraph [375]).  

Regarding claim 7, Cheyer discloses all of the limitations as noted above in claim 6.  Cheyer further discloses associating query parameters with the selected user intent (Cheyer: paragraph [128], paragraph [375]).  

Regarding claims 8 and 33, Cheyer discloses all of the limitations as noted above in claims 5 and 32.  Cheyer further discloses wherein building the context chain comprises maintaining a plurality of contexts chained together, based on at least one of: navigation history on the GUI; conversation history of the user with the CUI; user identification, front-end device location, date and time (Cheyer: paragraph [130], paragraph [131], paragraph [134], paragraph [147], paragraph [609]-[611]).  

Regarding claims 9 and 34, Cheyer discloses all of the limitations as noted above in claims 8 and 28.  Cheyer further discloses wherein the step of finding a match between said intent and context chain comprises using at least one of: a mapping table stored in a data store of a back-end system; a probabilistic algorithm; and conditional expressions embedded in the source code (Cheyer: paragraph [378], tables page 18-19).  

Regarding claims 10 and 34, Cheyer discloses all of the limitations as noted above in claims 9 and 28.  Cheyer further discloses wherein the step of retrieving the list of actions comprises using at least one of: a mapping table stored in a data store of a back-end system; a probabilistic algorithm; and conditional expressions embedded in the source code (Cheyer: paragraph [378], tables page 18-19).  

Regarding claims 11 and 35, Cheyer discloses all of the limitations as noted above in claims 9 and 33.  Cheyer further discloses wherein parameters are extracted from either one of the determined intents and context chains, and are passed to the actions part of the list of actions, for execution thereof (Cheyer: claim 11).  

Regarding claims 12 and 36, Cheyer discloses all of the limitations as noted above in claims 11 and 35.  Cheyer further discloses wherein the list of actions is stored in and executed through a system action queue (Cheyer: paragraph [871]-[886]).  

Regarding claims 13 and 37, Cheyer discloses all of the limitations as noted above in claims 8 and 36.  Cheyer further discloses wherein for at least some of said actions, pre-checks and/or post-checks are conducted before or after executing the actions (Cheyer: paragraph [330] - assistant 1002 can offer a set of constraints, tables page 18-19).  

Regarding claim 14, Cheyer discloses all of the limitations as noted above in claim 13.  Cheyer further discloses wherein if a pre-check or post- check for an action is unmet, additional information is requested from the user via the CUI, retrieved through an API and/or computed by the back-end system (Cheyer: paragraph [9], paragraph [128], tables page 18-19).  

Regarding claim 15, Cheyer discloses all of the limitations as noted above in claim 8.  Cheyer further discloses wherein actions include system actions and channel actions, the system actions being executable by the back-end system, regardless of the website or web application; and the channel actions being executable via a channel handler (Cheyer: paragraph [9], paragraph [10], paragraph [150], paragraph [151]).  

Regarding claim 16, Cheyer discloses all of the limitations as noted above in claim 15.  Cheyer further discloses wherein channel actions include CUI actions and/or GUI actions, and wherein each of the user interactions with the website or web application can trigger either CUT actions and/or GUI actions (Cheyer: paragraph [9], paragraph [148], paragraph [149], paragraph [152]-[156], paragraph [328]-[330], paragraph [161]).  

Regarding claims 17 and 38, Cheyer discloses all of the limitations as noted above in claims 8 and 28.  Cheyer further discloses wherein the step of determining user intent is performed using an Artificial Intelligence module and/or a Cognitive Computing module (Cheyer: paragraph [128]).  

Regarding claim 19, Cheyer discloses all of the limitations as noted above in claim 2.  Cheyer further discloses wherein the step of establishing a session between the front-end device and a back-end system is made via at least one of a WebSocket connection and an Application Program Interface (API) using the HyperText Transfer Protocol (HTTP) (Cheyer: paragraph [9]).  

Regarding claim 20, Cheyer discloses all of the limitations as noted above in claim 6.  Cheyer further discloses wherein when the captured inputs are speech audio signals, said audio signals are converted into text strings with the use of a Speech-to-Text engine (Cheyer: paragraph [128]).  

Regarding claim 21, Cheyer discloses all of the limitations as noted above in claim 1.  Cheyer further discloses wherein the website is an e-commerce website (Cheyer: paragraph [17]).  

Regarding claim 22, Cheyer discloses all of the limitations as noted above in claim 1.  Cheyer further discloses wherein the user interactions between the user and the CUI are carried out across multiple devices and platforms as continuous conversations (Cheyer: paragraph [0013] - For example, in an embodiment where the intelligent automated assistant is implemented on a smartphone, personal digital assistant, tablet computer, or other device).  

Regarding claim 23, Cheyer discloses all of the limitations as noted above in claim 22.  Cheyer further discloses wherein short-lived, single use access tokens are used to redirect users from a first device or platform to other devices or platforms, while maintaining the GUI interaction history and/or CUI interaction history and the context chain (Cheyer: paragraph [0079] -  Among the interfaces that may be provided are Ethernet interfaces, frame relay interfaces, cable interfaces, DSL interfaces, token ring interfaces, and the like. In addition, various types of interfaces may be provided').  

Regarding claim 24, Cheyer discloses all of the limitations as noted above in claim 1.  Cheyer further discloses wherein the CUI is one of a native part of the website or web application or a browser plugin (Cheyer: paragraph [0010] - . The system can be implemented using any of a number of different platforms, such as device APIs, the web, email, and the like, or any combination thereof. Requests for additional input can be presented to the user in the context of such a conversation, paragraph [0161]).  

Regarding claim 25, Cheyer discloses all of the limitations as noted above in claim 24.  Cheyer further discloses wherein the CUI is displayed as a semi-transparent overlay extending over the GUI of the website or web application (Cheyer: Figure 12-21).  

Regarding claim 26, Cheyer discloses all of the limitations as noted above in claim 25.  Cheyer further discloses activating the CUI using a hotword (Cheyer: table 3 - Italicized text letters of any location, cuisine, would be the follow-up keyword, it is suggestions once the suggested as well as text was inserted. command. For example Re|).  

Regarding claim 27, Cheyer discloses all of the limitations as noted above in claim 5.  Cheyer further discloses modifying a visual representation of the CUI based on the GUI inputs (Cheyer: paragraph [10], paragraph [139], paragraph [145], paragraph [328]-[330]).  

Regarding claim 29, Cheyer discloses all of the limitations as noted above in claim 28.  Cheyer further discloses comprising a data store for storing at least one of: - said list of actions; - the captured GUI inputs and CUI inputs; and - GUI interaction history and/or CUI interaction history of the user on the website or web application (Cheyer: paragraph [608]-[614]).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 18, 39, and 40 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cheyer et al (US 2013/0110519 A1) in view of Ge et al (US 2016/0379121 A1).  

Regarding claims 18 and 39, Cheyer discloses all of the limitations as noted above in claims 8 and 38.  Cheyer does not expressly disclose wherein the step of determining user intent is performed using at least one of a Sentiment Analysis module, an Emotional Analysis module and/or a Customer Relationship Management (CRM) module.  Ge discloses wherein the step of determining user intent is performed using at least one of a Sentiment Analysis module, an Emotional Analysis module and/or a Customer Relationship Management (CRM) module (Ge: claim 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Cheyer to have included wherein the step of determining user intent is performed using at least one of a Sentiment Analysis module, an Emotional Analysis module and/or a Customer Relationship Management (CRM) module, as taught by Ge because it would be a method of understanding (Ge: paragraph [0003]).

Regarding claim 40, Cheyer and Ge teach or suggest all the limitations of claim 39 as noted above.  Cheyer further discloses wherein the back-end system comprises a Speech-to-Text engine, such that when the captured inputs are speech audio signals, said audio signals are converted into text strings with the use of the Speech-to-Text engine (Cheyer: paragraph [128]).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PTO-892 Reference U discloses predicting user intent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625